Scott Mitchell




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 17, 2014

                                       No. 04-13-00894-CV

                                   Melody Ann MCLEHANY,
                                           Appellant

                                                  v.

                                     Scott Mitchell BROWN,
                                            Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 12382B
                           Honorable Rex Emerson, Judge Presiding


                                          ORDER
        The court reporter filed a notification of late record stating that the reporter’s record has
not been filed because appellant: (1) failed to request the preparation of the record; and (2) failed
to pay or make arrangements to pay the reporter’s fee for preparing the record and that appellant
is not entitled to appeal without paying the fee. It is therefore ORDERED that appellant provide
written proof to this court within ten (10) days of the date of this order that: (A) the appellant has
requested the preparation of the record in writing; see TEX. R. APP. P. 34.6(b)(1); and (B) either
(1) the reporter’s fee has been paid or arrangements have been made to pay the reporter’s fee; or
(2) appellant is entitled to appeal without paying the reporter’s fee. If appellant fails to respond
within the time provided, appellant’s brief will be due within thirty (30) days from the date the
clerk’s record is filed, and the court will consider only those issues or points raised in appellant’s
brief that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).


                                                       _________________________________
                                                       Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2014.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court